FRANK A. KAUFMAN, District Judge, with whom ALEXANDER HARVEY, II, and JOSEPH H. YOUNG, District Judges,
join, dissenting:
Maurice Braverman was disbarred from practice in our Court in 1957. Herein he seeks reinstatement as a member of its bar. The history of Braverman’s 1952 trial in, and conviction by, this Court for conspiracy to violate section 2 of the Smith Act, 18 U.S. C. § 2385, is fully reviewed in the opinion of the three-judge panel of this Court whose recommendation and decision are adopted today by those three Judges and three additional Judges of this Court. In preparing this dissenting opinion, there have been considered not only the opinions of the State Courts referred to in the majority opinion of this Court, but also the transcript of the trial in this Court in 1952; the transcript of the hearing before Judges J. Harold Grady, David Ross and Mary Arabian in connection with Braverman’s application for readmission to the Maryland bar; the letters from members of the bar and other citizens with respect to Braverman’s recent activities, recommending the granting of his application for reinstatement; and the record of the proceedings before the three-judge hearing panel of this Court.
I
Rule 2A(F) of the Local Rules of this Court provides, in relevant part:
(F) Except under extraordinary circumstances, an attorney who has been disbarred by this court shall not be eligible for readmission. An attorney who has been suspended and who desires to be readmitted to practice before this court shall file a motion setting forth facts showing good cause why readmission should be granted. The motion shall set forth facts showing that the movant is rehabilitated and is otherwise entitled to the relief sought. * * * [Emphasis supplied.]
In seeking readmission to the bar of this Court, Braverman has predicated his case upon the same grounds which led the Court of Appeals of Maryland to readmit him to practice law in the Courts of the State of Maryland. In so doing, Chief Judge Murphy wrote (271 Md. 196, at 198-200, 316 A.2d at 247 (1974)):
* * * On May 21, 1973, eighteen years after his original disbarment, Braverman filed a petition in this Court for reinstatement to practice law. He alleged that during the period following his disbarment, he establish^ his trustworthiness, demonstrated his good moral character, and was now worthy of reinstatement to the Maryland Bar. In his affidavit accompanying the petition, Braverman recited that his association with the Communist Party ceased shortly after his release from prison in 1955; that he had established and conducted a *811bookkeeping service catering to small business concerns in the Baltimore metropolitan area, an occupation he continues to this day; that he was active in the political mainstream of our country, seeking to influence the passage of legislation and the election of men and women to office who best represent his concerns; that for the past four years he served as Treasurer of the New Democratic Coalition, Fifth District Club; that he serves on the executive board of his community association; that he has become active in efforts to improve the criminal justice system, serving as President of the St. John’s Council on Criminal Justice, Inc.; that at the invitation of the Attorney General of the United States, he had recently participated in the four-day National Conference on Criminal Justice in Washington, D. C.; and that for the last two years, he has been teaching courses on poverty and criminal justice in the Baltimore Free University held on the Johns Hopkins University campus. Numerous communications from citizens, including many lawyers, personally acquainted with Braverman’s qualifications for readmission to the Maryland Bar were submitted in support of his petition for reinstatement.
On October 1, 1973, we ordered that Braverman’s petition for reinstatement to practice law in this State be referred for an evidentiary hearing to a three-judge panel comprised of Judges J. Harold Grady and David Ross of the Eighth Judicial Circuit of Maryland and Judge Mary Arabian of the District Court of Maryland. See In re Braverman, 269 Md. 661, 309 A.2d 468. We directed that Braverman, the Maryland State Bar Association and the Bar Association of Baltimore City, and other proper parties, be permitted at the hearing to offer relevant and material evidence, to cross-examine, and fully argue the merits of the petition for reinstatement to determine whether, in light of the principles articulated in In re Meyerson, 190 Md. 671, 59 A.2d 489 (1948) and Maryland State Bar Association v. Boone, 255 Md. 420, 258 A.2d 438 (1969), Braverman had in the period following the rendering of the judgment of removal, become rehabilitated and a proper person to be admitted to the bar, viz., whether he could demonstrate “fitness acquired since unfitness was established by the disbarment.” 190 Md. at 687, 59 A.2d [489] at 496. We directed that in making its recommendation to us, the three-judge panel should evaluate, in particular, these four factors:
1. The nature and circumstances of Braverman’s original misconduct.
2. His subsequent conduct and reformation.
3. His present character.
4. His present qualifications and competence to practice law.
The evidentiary hearing was held before the three-judge panel on October 15, 1973. Braverman testified on his own behalf, as did a number of citizens, including lawyers, judges, educators, and state officials. Each gave testimony clearly tending to demonstrate that Braverman had rehabilitated himself in the period following his disbarment and had become a proper person to be admitted to the Bar of Maryland. No contrary testimony or evidence was adduced. The Maryland State Bar Association, acting through its Board of Governors, and after conducting its own investigation, unequivocally recommended that Braverman be readmitted to practice law in this State. The Bar Association of Baltimore City, acting through its President, told the three-judge panel that “there has not been a scintilla of evidence presented to the Executive Council of the Bar Association of anything derogatory about Mr. Braverman . . . [and it had no] information that is contradictory to what these individuals [those persons testifying and writing letters on *812Braverman’s behalf] state about his character and his honesty and his trustworthiness since his release from prison and during the period subsequent to his release.”
The three-judge panel concluded that Braverman had established “by clear and convincing proof his fitness to practice law” and recommended that he be reinstated as a member of the Bar. * * *
The findings and holdings of the three-judge State Court panel, and the reasons and conclusions of the majority of the Court of Appeals of Maryland are set forth at length in Chief Judge Murphy’s opinion. With equal clarity, force and vigor the dissenting views of Judge Smith, concurred in by Judge Barnes, are also so set forth. Judge Smith noted particularly that Judge Thomsen in the 1957 Braverman disbarment opinion filed on behalf of himself and Judge Watkins in the days when they, along with Judge Chesnut, then a Senior Judge, were the only Judges of this Court, had stressed:
* * * Not only was the crime of which he was convicted a felony, it involved moral turpitude; and it involved a violation of the first undertaking of the oath which respondent took when he was admitted to practice as an attorney of this court: “I will support the Constitution of'the United States”.
In re Braverman, 148 F.Supp. 56, 57 (D.Md.1957). Judge Smith wrote (271 Md. supra at 231 at 263) that the jury in Braverman’s trial before Judge Chesnut had concluded
* * * that Braverman committed acts which violated his oaths of loyalty to the United States, oaths taken when he was admitted to the bars of this Court and of the United States District Court for the District of Maryland. Therefore, by his acts he betrayed the trust and confidence reposed in him when he was originally admitted to practice in this Court. I am of the opinion that a person who demonstrates by his conduct that an oath means nothing to him, and who shows not the slightest repentance for his misbehavior, is not qualified to be an officer of this Court, as Braver-man will be upon his reinstatement to the bar by the Court’s action today. Therefore, I am strongly of the opinion that Braverman’s petition should be rejected.
Thus, Judge Smith dissented from the majority's holding that Braverman had by “clear and convincing proof” (271 Md. supra at 210, 316 Á.2d 246) demonstrated his right to reinstatement.
Under the standards set forth by its own Rule 2A(F), this Court may not readmit Braverman “[e]xcept under extraordinary circumstances”. In applying essentially that test — a test which, as Chief Judge Murphy indicated, is generally recognized — the majority of the Court of Appeals of Maryland has readmitted Braverman. In Re Isserman, 345 U.S. 286, 73 S.Ct. 676, 97 L.Ed. 1013 (1953), the Supreme Court, in a four-to-four, equally-split decision, determined that the respondent had not shown good cause why he should not be disbarred from practicing before it. Isserman had previously been disbarred from practicing in the State of New Jersey by the highest Court of that State. In his opinion written on behalf of the four Justices whose positions determined the outcome of the case, Mr. Chief Justice Vinson, after reciting the Supreme Court’s rule,1 wrote (345 U.S. supra at 287-88, 73 S.Ct. at 677):
*813This Court (as well as the federal courts in general) does not conduct independent examinations for admission to its bar. To do so would be to duplicate needlessly the machinery established by the states whose function it has traditionally been to determine who shall stand to the bar. Rather our rules provide for eligibility in our bar of those admitted to practice for the past three years before the highest court of any state.2
3 The obvious
premise of the rule is the confidence which this Court has in the bars maintained by the states of the Union. Respondent himself came to our bar upon presenting a certificate of his admission to the bar of the highest court of New Jersey, which now no longer finds him qualified for its bar.
Disbarment by a state does not automatically disbar members of our bar, but this Court will, in the absence of some grave reason to the contrary, follow the finding of the state that the character requisite for membership in the bar is lacking, Selling v. Radford, 1917, 243 U.S. 46, 37 S.Ct. 377, 61 L.Ed. 585 (1917). But we do not follow the rule used in some state courts that disbarment in a sister state is followed as a matter of comity.4 [Emphasis supplied.]
Rule 2 of the Local Rules of this Court provides in part:
It shall be requisite for the admission of any person to practice in this Court that such person shall make written application and be sponsored by a member of the bar of this Court and shall satisfy the Court that he or she is a member in good standing of the bar of any Court of the United States, or of the highest Court of any State, and that his or her private and professional character is good. He or she shall, before being admitted, take and subscribe in open court to the following oath, and pay the prescribed fee to the Clerk.
“In the presence of Almighty God, I do solemnly swear:
“I will support the Constitution of the United States. * * * ” 2
While there is no mandate that this Court admit or exclude from its bar an attorney simply because the highest Court of the State of Maryland so does, there is every reason, as Isserman teaches, why this Court should give the greatest of weight to the Maryland Court’s action. That is true even in the absence of any known federal court precedent with regard to admission or readmission rather than disbarment — and thus is true in this case. In that context the question posed by Braverman’s application for readmission must be considered herein.
II
Braverman has at all times maintained that he never engaged in, advocated, or incited governmental change by force and violence and that he never conspired with anyone so to do. At 'the same time Braverman has stated that he is in no way challenging the finality of his 1952 conviction in this Court. Nevertheless he continues to challenge, as he has from the day his 1952 trial was completed, the sufficiency of the evidence upon which he was then convicted. Thus, he does maintain his innocence of the crime of which he stands convicted. He also contends that under the Supreme Court opinions handed down since his conviction in this Court and the affirmance thereof on appeal, the evidence *814at his trial would not be deemed sufficient, as a matter of law, to permit his conviction.
Judge Chesnut’s charge to the jury in Braverman’s trial was letter-perfect under the principles set forth in Dennis v. United States, 341 U.S. 494, 71 S.Ct. 857, 95 L.Ed. 1137 (1951), as Judge Parker made clear in the Fourth Circuit’s affirmance. Some years after Dennis, in Yates v. United States, 354 U.S. 298, 77 S.Ct. 1064, 1 L.Ed.2d 1356 (1957), a majority of the Supreme Court, speaking through Mr. Justice Harlan, held (354 U.S. supra at 324, 77 S.Ct. 1064) that the jury charge was not “adequate” because the District Court failed to make the necessary “ * * * distinction between advocacy of abstract doctrine and advocacy directed at promoting unlawful action * * * ” (354 U.S. supra at 318, 77 S.Ct. at 1076). After determining that that inadequacy required the reversal of the convictions of the fourteen defendants, the Supreme Court examined the record to determine whether it “foreclose[d] further proceedings against those of the petitioners as to whom the evidence in this record would be palpably insufficient upon a new trial * * * ” (at 328, 77 S.Ct. at 1081). After so doing, the Court held that as to nine of the fourteen, a new trial was justified, but as to the other five, “the sole evidence as to them was that they had long been members, officers or functionaries of the Communist Party of California” and that insofar as the record disclosed “none of them has engaged in or been associated with any but what appear to have been wholly lawsul activities”; and that “[mjoreover, apart from the inadequacy of the evidence to show, at best, more than the abstract advocacy and teaching of forcible overthrow by the Party, it is difficult to perceive how the requisite specific intent to accomplish such overthrow could be deemed proved by a showing of mere membership or the holding of office in the Communist Party.” (at 330-31, 77 S.Ct. at 1083).
In Scales v. United States, 367 U.S. 203, 81 S.Ct. 1469, 6 L.Ed.2d 782, reh. denied, 366 U.S. 978, 81 S.Ct. 1912, 6 L.Ed.2d 1267 (1961), Mr. Justice Harlan construed the applicable statute as excluding “mere membership” in the Communist Party as grounds for conviction and indicated that the statute, and underlying constitutional principles, required that (a) there be advocacy of “the violent overthrow of the Government, in the sense of present ‘advocacy of action’ to accomplish that end as soon as circumstances were propitious; and” that (b) the defendant be “an ‘active’ member of the Party, and not merely ‘a nominal, passive, inactive or purely technical’ member, with knowledge of the Party’s illegal advocacy and a specific intent to bring about violent overthrow ‘as speedily as circumstances would permit’” (at 220, 81 S.Ct. at 1481). In Scales the conviction was affirmed. In Yates and Scales, the principles of Dennis are in no way overruled though each opinion does contain detailed and probing elaboration and explication of the intent of the federal Congress in enacting internal security measures and of the meaning and requirements of the federal Constitution and particularly its First Amendment. There is no need for this Court to determine whether Braverman is right in contending that the evidence produced in his 1951 trial would not be sufficient today. In his opinion (at 207, 316 A.2d at 251), Chief Judge Murphy wrote:
* * * We agree with the Maryland State Bar Association that interpretations of the First Amendment now prevailing require that the government show more to obtain a conviction under the Smith Act than was necessary at the time of the Frankfeld [Frankfeld v. United States, 198 F.2d 679 (4th Cir. 1952), cert. denied, 344 U.S. 922, 73 S.Ct. 389, 97 L.Ed. 710 (1953), reh. denied, 345 U.S. 913, 73 S.Ct. 652, 97 L.Ed. 1348 (1953)] decision. Braverman’s conviction was based essentially upon the same theory *815as that advanced by the government, but rejected in Yates — that a defendant’s participation in a conspiracy to violate the Smith Act could be shown by his active membership in the Communist Party. Although the jury instructions approved in Frankfeld were quite broad, and appear to meet the requirements imposed by subsequent cases, i. e., that advocacy of “action” is proscribed and that advocacy of an “abstract doctrine” of forcible overthrow is not; that the defendants must be “active members” with knowledge of the party’s illegal purpose; and that each defendant must have the specific intent to overthrow the government by force and violence as speedily as circumstances would permit — a serious question exists whether the evidence adduced against Braverman, apparently adequate to sustain his conviction under Dennis, would have been legally sufficient to support his conviction under the standards laid down in Yates and Scales. * * *
Some members of this Court disagree with that appraisal — others agree. But the point is not of controlling import in this case. Regardless of the state of the law today, Braverman was fairly and properly tried and convicted in 1951 of a crime of moral turpitude. And to gain readmission to the bar of this Court he must overcome the heavy burden that that continuing status imposes upon him.
Ill
To gain readmission to the bar of á court, a disbarred attorney must show that he has been rehabilitated — that a reformation has been accomplished. Commenting upon the same, the three-judge State Court hearing panel wrote (quoted by Chief Judge Murphy 271 Md. swpra at 202-03, 316 A.2d at 249):
“As to Petitioner’s reformation, the Baltimore Bar Association raises the philosophical question of how Petitioner has proven his reformation when he refuses to recognize the existence of any misconduct from which to reform. Since Petitioner is adamant in his belief in his innocence, he is consistent in not expressing any repentance. While he seems to hinder his cause by not taking what might be the easier way of confession and contrition, the intellectual honesty of his position must be recognized. Reform has been defined as: to change from worse to better, to bring from a bad to a good state. We believe Petitioner has demonstrated his reformation without an expression of contrition from him. Starting from the premise that his guilt was conclusively proven, we find his conduct since conviction to be a complete turnabout from that which resulted in his conviction. We find his conduct since conviction to be totally inconsistent with the probability of repetition of his previous misconduct. We believe this constitutes reformation as this term is used in the present proceedings.
******
“We find the impressive and unchallenged evidence presented by Petitioner of his present good character clearly establishes his eligibility for reinstatement on this score.”
Braverman stated during the hearing in this Court:
* * * ]\jy understanding was there was no evidence in any way linking me to the concept of force and violence * * *.
That is not entirely accurate. There was testimony given by Mrs. Mary Markward that all of the defendants “advocated the use of force and violence” (Transcript of Trial before Judge Chesnut pp. 1475-76). Judge Chesnut did indicate at one point during the trial that there had been no evidence that Braverman “had been given to force and violence in connection with the case” (id. at 2137) (emphasis supplied). And there is no evidence in any part of the transcript of the remainder of the proceedings which indicates in any way to *816the contrary. But there was the testimony of Mrs. Markward that Braver-man had advocated violence. Whether it was abstract advocacy of the type la-belled as not sufficient in Yates and Scales does not need determination herein. For as stated above Braverman was convicted under the Dennis standard and before the Supreme Court further explicated those standards in Yates and Scales. Further, Braverman was convicted only of conspiracy and not of anything else.
But Braverman not only denies that he personally engaged in violence — he also denies he ever advocated or endorsed it. He maintains the jury should have believed him in that regard. He has always proclaimed, and continues to proclaim, his innocence even under the Dennis standard. Assuming his credibility in that regard, respect for what the State Court hearing panel has la-belled as his “intellectual honesty” clearly indicates that he cannot be expected to admit culpability if he truthfully is continuing to deny the same.
IV
That brings this Court to the issue of Braverman’s credibility. For if this Court concludes that Braverman has been and is dissembling, he cannot be readmitted to the bar of this Court. Before the hearing panels of the State Court and of this Court, Braverman indicated that he did not understand the Communist classics to preach the use of violence. In the State Court proceeding, discussing Schneiderman v. United States, 320 U.S. 118, 63 S.Ct. 1333, 87 L.Ed. 1796 (1943), he stated (Tr. 8-9):
I think the first thing that impressed me and really created an interest in the case was the fact that Schneiderman was represented without fee before the Supreme Court by Mr. Wendell Willkie, and Mr. Willkie had been the Republican nominee for President and was a man of great prestige and certainly one of the leading attorneys in the country, and this action on the part of Mr. Willkie created a great deal of interest in me. In the first place — and I read the Schneiderman case and Schneiderman was a high official of the Communist party and came to this country about 1908 when I was a child. He joined the Communist party in ’22 and in 1927 became naturalized in one of the federal district courts and, like all other naturalized citizens, took the oath to uphold the Constitution and give good faith and allegiance to the Constitution; and some twelve years later in 1939 the Government, the Department of Justice, brought an action roughly called De-Naturalization Proceeding or proceedings to have Schneiderman’s certificate of naturalization set aside because the Government said it was illegally procured because of his membership in the Communist party. He could not give a valid oath and allegiance to the Constitution and the Supreme Court, in a very lengthy and what I thought a well-reasoned and one of the finest reasons I have ever read as a piece of literature and law, held that being a member of the Communist party was not incompatible to the oath of allegiance to the United States.
And in this Court Braverman testified that before he joined the Communist Party, he had read Schneiderman and parts of Lenin and Marx and “ * * * never came across where force and violence as a way of achieving change was ever heard * * * ”. And in a published transcript of a question and answer session at the Law School of the University of Maryland held after his readmission to the Maryland bar, Braverman stated:
* * * And, as a matter of fact, it was because I was assured by the Supreme Court in the Schneiderman case that the Communist Party did not be*817lieve in force and violence that I joined the Communist Party. * * * 3
More than one — if not all — of the members of this Court have been given considerable pause by those statements. The Communist classics bristle with reference to force, as Mr. Chief Justice Stone pointed out in his dissenting opinion in Schneiderman and as clearly appears from a glance at the quotations from Marx, Engels and Lenin set forth in footnotes 35-39 (320 U.S. supra at 149-52, 63 S.Ct. 1333) of Mr. Justice Murphy’s majority opinion in that case. But there also appears in the majority opinion the following passage (at 157, 63 S.Ct. at 1352):
A tenable conclusion from the foregoing is that the Party in 1927 desired to achieve its purpose by peaceful and democratic means, and as a theoretical matter justified the use of force and violence only as a method of preventing an attempted forcible counter-overthrow once the Party had obtained control in a peaceful manner, or as a method of last resort to enforce the majority will if at some indefinite future time because of peculiar circumstances constitutional or peaceful channels were no longer open.
Braverman’s own expressions of his philosophy while he was a Communist Party member tend to accord with that view. Further, he insists that the use of force and violence has always been foreign and even inimical to his views and to his nature. Hard as it may be to remember and understand today, there were starry-eyed persons who in the 1930’s and even in the 1940’s and beyond believed — and perhaps even today believe — that in this great democracy of ours, Communist principles should triumph by way of the ballot box and will do so if our democratic governmental machinery is permitted to function. Braverman may have been one of those persons. On the other hand, he may have been one who advocated forcible overthrow of our Government. If so, he violated his oath, taken upon his admission to this Court, to support the Constitution of the United States. If so, he is not telling the truth today.
All of the testimony available to this Court supports the belief that Braver-man is a useful citizen today. He was once a member of the Communist Party. That alone would not prevent his initial admission to this Court today. Nor does it alone stand in the way of his readmission. But since he stands convicted of a crime of moral turpitude, this Court must convince itself that he has rehabilitated himself. And if he did advocate violence as a member of a conspiratorial group — a course of conduct of which he was fairly and properly convicted — he should not be readmitted to this Court unless (a) he admits his wrongdoing and convinces this Court that he regrets it and will never return to it or (b) he convinces this Court he honestly believes he never advocated violence in the context of which he was convicted. If (b) is the fact, Braverman cannot be expected to admit wrongdoing regardless of his conviction.
What it all adds up to is this: this Court will never know for certain that status (b) exists. But certainty is not required and indeed is probably seldom if ever entirely possible where the credibility and reliability of a human being is concerned. The State Courts have endorsed Braverman’s credibility and reliability, as have the Maryland State Bar Association and leading attorneys and citizens of Maryland. There has been no attack in any proceeding known to this Court since Braverman’s conviction in 1952 upon his credibility or reliability. His record of community participation is most commendable. In all, his present credentials are impressive. In that light, Braverman has met *818the strict burdens inposed upon him and is entitled to have this Court grant his application for reinstatement to the bar of this Court.*

. Rule 2 ¶ 5 which provided as follows:
Where it is shown to the court that any member of its bar has been disbarred from practice in any State, Territory, District, or Insular Possession, or has been guilty of conduct unbecoming a member of the bar of this court, he will be forthwith suspended from practice before this court, and unless, upon notice mailed to him at the address shown in the clerk’s records and to the clerk of the highest court of the State, Territory, District or Insular Possession, to which he belongs, he shows good cause to the contrary within forty days he will be disbarred.


. Eule 2, ¶ 1:
“It shall be requisite to the admission of attorneys or counsellors to practice in this court, that they shall have been such for three years past in the highest court of a State, Territory, District, or Insular Possession, and that their private and professional characters shall appear to be good.”


. [Omitted.]


. The full oath set forth in Eule 2 is not set out above but the explicit sworn undertaking therein to support the Constitution of the United States is hereby noted and stressed.


. A Meeting with Maurice Braverman, 4 U.Md.L.Forum, 98, 99 (1974).


 In his separate opinion Judge Miller has written that “Judge Kaufman would resolve that issue [that is, whether Braverman honestly believes he never advocated violence in the context in which he was convicted] by granting the benefit of any doubt on the matter to Braverman * * That is not the position of this dissent. Bather, that position is only that Braverman has met the burdens which he is required to meet and that he is not under the burden of establishing his own reliability and credibility with certainty, since a human being can seldom so do. While the three-judge panel of this Court in acting as an arm of this Court in conducting the initial hearing has performed an effective service for the Court, that in no way relieves any other member of this Court of his individual fact-finding responsibility. Each dissenting member of this Court has himself listened to the tape of the hearing and has made his own individual evaluation of the testimony of Braverman at that hearing, in the light of the entire record in this case, which contains everything which is referred to on page 810, supra, of this dissenting opinion. In the opinion of the three judges who dissent herein, nothing which took place during the hearing before the three-judge panel of this Court detracts significantly from the overwhelming evidence in Braverman’s favor which led the Courts of the State of Maryland to act as they have done.